Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 06/18/2019.
Claims 1-20 are pending, where claims 1, 10 and 16 are independent.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 06/18/2019, 11/08/2021, 11/11/2021 and 03/21/2022 have been filed on/after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Multiple filed related applications 
Applicants have filed multiple related applications.  To date, it appears that the related co-pending applications (e.g. Application No. 16/444525, 16/444565 and 15/920290) under NOA or stand pending yet to be examined. These are plurality of co-pending related Applications and double patenting issue is proper. MPEP 804 and 1490 (VI) D:   
Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.
Claims 1, 10 and 16 are rejected on the ground of non-statutory double patenting over claims 1, 11 and 16 of co-pending U.S. Patent application No. 16/444565 (USPGPub. No. 2020/0401111 A1 now under NOA) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the US Patent application No. 16/444565 (USPGPub. No. 2020/0401111 A1 now under NOA) and the instant applications are claiming common subject matter, as follows: 

Instant Application No. 16/444565 (USPGPub. No. 2020/0401111 A1 now under NOA)
Instant Application 16/444525 (USPGPub. No. 2020/0401110 A1)
Title 
GENERATING CONTROL SETTINGS FOR A CHEMICAL REACTOR
CONTROLLING A CHEMICAL REACTOR FOR THE PRODUCTION OF POLYMER COMPOUNDS
Claim 1. A system, comprising: 
a memory that stores computer executable components; 
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a model component that builds a generative machine learning model based on training data regarding a past chemical reactor operation, wherein the generative machine learning model generates a recommended chemical reactor control setting for experimental discovery of a polymer.
1. A system, comprising: 
a memory that stores computer executable components; 
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a recommendation component that generates a recommended chemical reactor control setting for inverse synthesis of a polymer based on a target polymer characteristic and reactor training data.
Claims 2-20 are also obvious to the claims 1-20 of the U.S. Patent Application No. 16/444565 (USPGPub. No. 2020/0401111 A1 now under NOA).


	Claims 1, 10 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 16 of co-pending application 16/444525 (USPGPub. No. 2020/0401110 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “recommendation component that generates a recommended chemical reactor control setting” of the application is equivalent to the limitation “model component that builds a generative machine learning model based on training data regarding a past chemical reactor operation” of the co-pending application now under NOA) in scope and they use the similar limitations and produce the same end result of controlling a chemical reactor.  
 It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1, 11 and 16 of the co-pending application to arrive at the claims 1, 10 and 16 of the instant application, would perform the same functions as before. 
This is a obviousness-type nonstatutory double patenting rejection. See MPEP § 804.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


	 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“recommendation component” in claim 1; “training component” in claims 2 and 9; “prediction component” in claims 4 and 9, “reactor control component” in claim 6, “measurement component” and “verification component” in claim 7 and “update component” in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see Fig.2, 5-9, para [0033-55] “model component 202 can build one or more generative machine learning models based on the training data”). However, the claim limitations fail to clearly disclose the corresponding structure, material, or acts for performing the claimed function “- generating -”, “- performing -”, “- operating -”, “- determining --” “- updating -” and “- computing -” in claims 1-2, 4 and 6-9. Because the component may be software or hardware.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 10 and 16 are rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The limitations are not structured (incomplete story) to any specific goal and utility of the invention rather it is reciting recommending reactor control setting, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 2107.
Dependents claims 2-5, 9, 12-13 and 17-19 are also rejected as they also lack utility limitations and dependent on the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chan, et al. (USPGPub No. 2020/0379442 A1) in view of Polykovskiy, et al. (USPGPub No. 2020/0082916 A1). 
As to claims 1, 10 and 16, Chen discloses A system, comprising: 
a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory (Chan [0123-126] “computer(s)/devices 50 and server computer(s) 60 provide processing, storage, and input/output devices executing application programs and the like - linked through communications network 70 to other computing devices” [abstract] [0004-20] see Fig. 1-15), wherein the computer executable components comprise: 
a recommendation component that generates a recommended chemical reactor control setting for inverse synthesis of a polymer based on a target polymer characteristic and reactor training data (Chan [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [0046-48] “industrial plant 120 performs chemical processes - polymer processing - various kinds of reactors - data 102 inputs (feed amounts, values of certain variables, etc.) and outputs (products, residuals, physical operating characteristics/conditions, etc.) - model process control to configure and maintain settings 132 (i.e., parameter values, temperature selection, pressure settings, flow rate, other values of variables representing physical characteristics) operating the plant - model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140” [0077-104] “chemical process 124 and industrial plant 120 of interest - input variables (X) and output variables (Y) from the raw input data 102 - machine learning model 706 used to determine and predict the value of these - function predictions then become inputs (as X and P) - calculate simulated predictions (YS)” [abstract]  “uses process input data and predictions of the machine learning model to generate simulated results of the chemical process - enable optimizing performance of the chemical process at the subject industrial plant and enable automated process control” [0123-126] see Fig. 1-15, machine learning model ANN provides generative machine learning model based on stored data as past information and predict output as recommended reactor control setting and target).
Chan and Polykovskiy are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain machine learning techniques in chemical process.  
Therefore, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to obviously modify the functionalities inverse synthesis of a polymer, as taught by Chan, and incorporating multivariate normal distribution - matrix parameterized by neural networks - optimized - mean and covariance matrix - inverse square root of the covariance matrix, as taught by Polykovskiy [0060-76] .  

As to claim 2, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, further comprising: 
a training component that generates an adjacency matrix based on the reactor training data (Polykovskiy [0003-05] “machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules using Bayesian optimization” [0038-42] “Adversarial Autoencoders are generative models that model the data distribution p.sub.data(x) by training a regularized autoencoder - deterministic autoencoder - decoding distribution - parameterized by neural networks - Regularization of the latent space implemented by an adversarial training procedure with the Discriminator model D(z) - trained to discriminate between samples from the latent distribution q(z) and the prior p(z) - Encoder E is trained to modify the latent code” [abstract] [0046-48] [0060-64] [0083-87] see Fig. 1-7, machine learning technique provides matrix for training), 
wherein the reactor training data comprises a plurality of reactor control settings, and wherein the training component generates the adjacency matrix by combining the plurality of reactor control settings into a plurality of control setting tuples (Chan [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [0046-48] “industrial plant 120 performs chemical processes - polymer processing - various kinds of reactors - data 102 inputs (feed amounts, values of certain variables, etc.) and outputs (products, residuals, physical operating characteristics/conditions, etc.) - model process control to configure and maintain settings 132 (i.e., parameter values, temperature selection, pressure settings, flow rate, other values of variables representing physical characteristics) operating the plant - model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140” [0077-104] “chemical process 124 and industrial plant 120 of interest - input variables (X) and output variables (Y) from the raw input data 102 - machine learning model 706 used to determine and predict the value of these - function predictions then become inputs (as X and P) - calculate simulated predictions (YS)” [abstract]  “uses process input data and predictions of the machine learning model to generate simulated results of the chemical process - enable optimizing performance of the chemical process at the subject industrial plant and enable automated process control” [0123-126] see Fig. 1-15, machine learning model ANN provides generative machine learning model based on stored data as past information and predict output as recommended reactor control setting and target).

As to claims 3 and 12, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 2, wherein the plurality of reactor control settings regard reactor parameters previously used to generate a synthesized polymer, and wherein the reactor training data further comprises a characteristic of the synthesized polymer (Chan [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [0046-48] “industrial plant 120 performs chemical processes - polymer processing - various kinds of reactors - data 102 inputs (feed amounts, values of certain variables, etc.) and outputs (products, residuals, physical operating characteristics/conditions, etc.) - model process control to configure and maintain settings 132 (i.e., parameter values, temperature selection, pressure settings, flow rate, other values of variables representing physical characteristics) operating the plant - model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140” [0077-104] “chemical process 124 and industrial plant 120 of interest - input variables (X) and output variables (Y) from the raw input data 102 - machine learning model 706 used to determine and predict the value of these - function predictions then become inputs (as X and P) - calculate simulated predictions (YS)” [abstract]  “uses process input data and predictions of the machine learning model to generate simulated results of the chemical process - enable optimizing performance of the chemical process at the subject industrial plant and enable automated process control” [0123-126] see Fig. 1-15, machine learning model ANN provides generative machine learning model based on stored data as past information and predict output as recommended reactor control setting and target).

As to claims 4,13 and 19 (partial), the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 2, further comprising: 
a prediction component that performs a link prediction in network based on the adjacency matrix with at least one partition (Polykovskiy [0003-05] “machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules using Bayesian optimization” [0038-42] “Adversarial Autoencoders are generative models that model the data distribution p.sub.data(x) by training a regularized autoencoder - deterministic autoencoder - decoding distribution - parameterized by neural networks - Regularization of the latent space implemented by an adversarial training procedure with the Discriminator model D(z) - trained to discriminate between samples from the latent distribution q(z) and the prior p(z) - Encoder E is trained to modify the latent code” [abstract] [0046-48] [0063-64] [0083-87] see Fig. 1-7, machine learning includes a process from matrix).

As to claims 5, 13 and 19 (partial), the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 4, wherein the link prediction in network comprises a process selected from a group consisting of a matrix factorization, a tensor factorization, and a deep learning model for a network completion task applied to the adjacency matrix (Polykovskiy [0003-05] “machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules using Bayesian optimization” [0038-42] “Adversarial Autoencoders are generative models that model the data distribution p.sub.data(x) by training a regularized autoencoder - deterministic autoencoder - decoding distribution - parameterized by neural networks - Regularization of the latent space implemented by an adversarial training procedure with the Discriminator model D(z) - trained to discriminate between samples from the latent distribution q(z) and the prior p(z) - Encoder E is trained to modify the latent code” [abstract] [0046-48] [0063-64] [0083-87] see Fig. 1-7, machine learning includes a process from matrix).

As to claims 6, 14 and 20, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 4, further comprising: 
a reactor control component that operates a chemical reactor in accordance with the recommended chemical reactor control setting to generate the polymer (Chan [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [0046-48] “industrial plant 120 performs chemical processes - polymer processing - various kinds of reactors - data 102 inputs (feed amounts, values of certain variables, etc.) and outputs (products, residuals, physical operating characteristics/conditions, etc.) - model process control to configure and maintain settings 132 (i.e., parameter values, temperature selection, pressure settings, flow rate, other values of variables representing physical characteristics) operating the plant - model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140” [0077-104] “chemical process 124 and industrial plant 120 of interest - input variables (X) and output variables (Y) from the raw input data 102 - machine learning model 706 used to determine and predict the value of these - function predictions then become inputs (as X and P) - calculate simulated predictions (YS)” [abstract]  “uses process input data and predictions of the machine learning model to generate simulated results of the chemical process - enable optimizing performance of the chemical process at the subject industrial plant and enable automated process control” [0123-126] see Fig. 1-15).

As to claims 7 and 15, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 6, further comprising: 
a measurement component that determines a characteristic of the polymer generated by the chemical reactor (Chan [0077-104] “chemical process 124 and industrial plant 120 of interest - input variables (X) and output variables (Y) from the raw input data 102 - machine learning model 706 used to determine and predict the value of these - function predictions then become inputs (as X and P) - calculate simulated predictions (YS)” [0048] “model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140” [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [abstract] “input values (measurements) are adjusted “ [0123-126] see Fig. 1-15, measured input variables X); and
a verification component that determines whether the characteristic is within a permissible range defined by the target polymer characteristic (Chan [0077-104] “chemical process 124 and industrial plant 120 of interest - input variables (X) and output variables (Y) from the raw input data 102 - machine learning model 706 used to determine and predict the value of these - function predictions then become inputs (as X and P) - calculate simulated predictions (YS) - process modeling system 130 is generated when the calculated error of module 708 is acceptable, i.e., meets a predefined threshold” [0048] “model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140” [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [abstract] “input values (measurements) are adjusted “ [0123-126] see Fig. 1-15, predefined threshold as defined range).

As to claim 8, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 7, further comprising: 
an update component that updates the reactor training data with the characteristic of the polymer and the recommended chemical reactor control setting (Chan [0048] “model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140” [0077-104] [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [abstract [0123-126] see Fig. 1-15).

As to claim 9, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, further comprising: 
a training component that computes latent embedding of an initial adjacency matrix to generate a reconstructed adjacency matrix, wherein the initial adjacency matrix comprises the reactor training data, and a prediction component that performs an entry-wise comparison of the initial adjacency matrix and the reconstructed adjacency matrix (Polykovskiy [0003-05] “machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules using Bayesian optimization” [0038-42] “Adversarial Autoencoders are generative models that model the data distribution p.sub.data(x) by training a regularized autoencoder - deterministic autoencoder - decoding distribution - parameterized by neural networks - Regularization of the latent space implemented by an adversarial training procedure with the Discriminator model D(z) - trained to discriminate between samples from the latent distribution q(z) and the prior p(z) - Encoder E is trained to modify the latent code” [abstract] [0046-48] [0060-64] [0083-87] see Fig. 1-7, machine learning includes).

As to claim 17, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The computer program product of claim 16, wherein the program instructions further cause the processor to: collect, by the system, the reactor training data via a cloud computing environment (Chan [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [0046-48] “model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140” [0077-104] [abstract [0123-126] see Fig. 1-15, stored data collected for training).

As to claims 11 and 18, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The computer program product of claim 16, wherein the program instructions further cause the processor to: train, by the system, a machine learning algorithm based on the reactor training data via an adjacency matrix, wherein the reactor training data regards a synthesis of a previously generated polymer (Polykovskiy [0038-42] “machine learning techniques accelerate the invention of new drugs - discover novel molecular structures - new generative architecture - Adversarial Autoencoder - generates molecular structures based on various properties - ease of synthesis” [abstract] [0003-05] [0063-64] [0083-87] see Fig. 1-7, machine learning techniques for training using organized matrix).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Mihatsch, USP No. 6029157 A discloses a sequence of measured quantities determined for a chemical reactor and a data generator from a respective predetermined normal form of critical state by neural networks and  the critical state lies closest to the actual state of the chemical reactor.
Mutha, et al. “On-line Nonlinear Model-Based Estimation and Control of a Polymer Reactor”, AIChE Journal, 43(11), pp. 3042-3058, (1997), 17 pages discloses polymer rector control using reactor environment measurements and estimation.
Sun, et al. CN100511042 (Chinese Patent) discloses nonlinear predictive control of trough tractor based multi-kernel support vector machine (SVM) in industrial automatic control. 
Cronin, USPGPub No. 20210233620 A1 discloses a system for performing chemical reactions for a given set of chemical and physical inputs using machine learning and predicting the outcome of a reaction. 
Valpola, USPGPub No. 2020/0150601 A1 discloses a machine learning methods and neural networks and so-called “deep learning” methods utilizing machine vision, pattern recognition, robotics, control systems and automation and processing input data.
Simonetta, et al. USPGPub No. 2020/0098449 A1 disclosing remote-controlled automated system for drug testing and screening for the discovery of new pharmaceuticals according to their toxicity and/or efficacy using machine learning algorithm to obtain experimental results and recommend. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119